Citation Nr: 1013794	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  09-29 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1941 
to October 1945.  He died in May 2008.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The appellant seeks compensation as the Veteran's surviving 
spouse on the grounds that the Veteran's death was due to his 
service-connected pulmonary tuberculosis.  

A death certificate received in June 2008 confirms that the 
Veteran died in May 2008.  The immediate cause of death is 
listed as acute myocardial infarction.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause of death included pulmonary hypertension and 
renal failure.  

VA medical records at the time of the Veteran's death show 
that he had experienced worsening shortness of breath 
associated with intermittent cough productive of very scant, 
whitish sputum for the month leading up to his death.  
However, the relationship, if any, between the Veteran's 
pulmonary tuberculosis and his death is unclear.  

The death certificate indicates that the Veteran died in May 
2008, however, the record contains no medical records dated 
prior to May 2008.  In a statement dated in June 2008, the 
appellant reported that the Veteran received his medical care 
at Mountain Home VA Medical Center.  In order to ascertain 
whether the Veteran's death was caused by his service-
connected pulmonary tuberculosis, the matter must be remanded 
for acquisition of VA treatment records.  38 C.F.R. § 
3.159(c).  
 Moreover, the appellant's representative has asserted a 
relationship between tuberculosis and heart disease and has 
requested an independent evaluation of the Veteran's claimed 
disabilities, such as an independent medical examiner (IME) 
or a Veterans Health Administration medical opinion.  See 38 
C.F.R. § 20.901.  However, additional development is 
warranted, therefore, the Board will consider the 
representative's argument after the development has been 
accomplished.  In light of the assertions made by the 
representative a VA medical opinion should be obtained on 
remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Associate with the claims folder 
VA medical records dating from 2002 
until the Veteran's death in May 
2008.  

2.  Request a medical opinion 
regarding a relationship, if any, 
between the Veteran's death and 
service-connected pulmonary 
tuberculosis.  The claims file must 
be made available to, and reviewed 
by, the medical practitioner, and the 
resulting report must reflect that 
the claims file was reviewed.  The 
practitioner is specifically 
requested to opine as to whether it 
is more likely than not (greater than 
a 50 percent probability), less 
likely than not (less than a 50 
percent probability), or at least as 
likely as not (50 percent probability 
or greater), that the Veteran's 
service-connected pulmonary 
tuberculosis caused or contributed to 
the Veteran's death by acute 
myocardial infarction.  The 
practitioner is also requested to 
address the appellant's contention 
that there is a relationship between 
tuberculosis and heart disease.  The 
practitioner's attention is directed 
to the reference literature cited by 
the appellant's accredited 
representative in the March 2010 
informal hearing presentation.  The 
practitioner should also address 
whether pulmonary hypertension was at 
least as likely as not caused or 
aggravated by the service-connected 
pulmonary tuberculosis.  A complete 
rationale, which may include 
citations to medical literature, must 
be provided for each opinion.  

3.  Readjudicate the appellant's 
claim.  If the benefit sought remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case 
and be afforded the opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



